UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRIMED PHARMACEUTICALS LLC,

                    Plaintiff,
                                                                ORDER
             -against-
                                                          21 Civ. 1025 (PGG)
STARR INDEMNITY & LIABILITY
COMPANY,

                    Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for May 27, 2021 is adjourned sine die.

Dated: New York, New York
       May 24, 2021
